Beok, P. J.
Mrs. Minnie Brown made application for temporary alimony at the January term, 1922, of the court. The cause came on for a hearing on February 1, 1922, and the court granted an order requiring the husband to pay certain sums as alimony and attorney’s fees, and thereafter to pay monthly the sum of $20 as .temporary alimony, until the final disposition of the case. On March 31, 1922, alleging the failure on the part of the respondent to comply with the order of the court, the applicant filed her petition, setting forth the facts, and praying that an attachment for contempt be issued against her husband, and that he be required to show cause why he had not complied with the order, and in default thereof that he be punished for contempt. Upon this petition an order requiring the respondent to show cause was issued; and he thereupon filed an answer alleging his inability to comply with the order of the court, on account of age, poverty, and disease, which prevented him from laboring at his trade effectively. The evidence at the hearing was conflicting as to the defendant’s ability to comply with the order of the court; and the court adjudged the defendant in contempt, and ordered him to pay the amount of alimony that had accrued within sixty days, or, in default thereof, directed the sheriff to imprison him in the common jail until he should pay it, or until the further order of the court. Reid: Upon conflicting evidence there was no abuse of discretion in adjudging the defendant in contempt, and in requiring that unless the accrued alimony be paid within sixty days he be imprisoned. The order granted upon the hearing of the application for alimony was an adjudication as to the amount of alimony that should be allowed under the circumstances as they existed; and there is no application for a reduction of that amount, nor a contention that there has been a change in the financial or physical condition of the respondent between the hearing of the application for alimony and the institution of the contempt proceedings.

Judgment affirmed.


All the Justices concur.